Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/01/2021.  Presently claims 1-20 are pending. 

Response to Arguments

Drawings, specification and claim objections still presented because the Applicant did not amend the claims or file any argument with respect to drawings, specification and claim objections. 
Double Patenting rejection has been withdrawn because copending Application No. (15807524) is abandoned.
Claim Rejections - 35 USC § 112 still presented because the Applicant did not amend the claims or file any argument with respect to Claim Rejections - 35 USC § 112.
Applicant's arguments filed 02/01/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Gerritsen does not disclose “wherein the die members are releasably engaged with the support beam, and wherein the die 

In response to this argument, the prior art of Gerritsen clearly disclose the elements (6) and (7) (corresponding to the dies members) are transverse in longitudinal direction between the first position (fig.1) and second position (fig.2) (paragraphs 0028-0029 and 0034-0037);
the elements (6) and (7) must move longitudinally in order for these elements to disengage and move from the position of (fig.1) to the position of (fig.2)  
Accordingly, this argument is not persuasive. 

During the Interview with Attorney Howard Shipley dated on 02/22/2021; the Examiner explained how the broad of the limitation of “wherein the die members are releasably engaged with the support beam, and wherein the die members move longitudinally to disengage from the support beam to thereby allow for lateral movement of the die members to adjust the width of the recess”; 
And for further define this limitation, the Examiner suggested to the Applicant to claim the structure of (fig.9) of the Applicant disclosure in case the Applicant would file a response to this final rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(1): all drawings must be made by a process which will give them satisfactory 
The views and number legend are appreciated, however, the use of hand written numbers in combination with the light lines of the drawings have made reference numbers illegible after they have been scanned into the file which gives them unsatisfactory reproduction characteristics. 
Examiner requests a clean copy of the drawings with well-defined lines and preferably with typed numbers so that the drawings are clear and can be easily compared to the rest of the disclosure.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the teaching “the die members include a notched surface that engages a corresponding notched surface in the support beam and wherein when the dog member moves from a locked position to an unlocked position the notched surface of the die member and the notched surface of the support beam become disengaged”.

Claim Objections
Claims 12 and 17 objected to because of the following informalities:  
Regarding claim 12, the phrase “the support plate” should be changed to “support beam”. 
Regarding claim 17, the phrase “the locking member receives includes” should be changed to “the locking member includes”.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Regarding claim 1, the specification silent regrading claim subject matter “a notched surface that engages a corresponding notched surface in the support beam and wherein when the dog member moves from a locked position to an unlocked position the notched surface of the die member and the notched surface of the support beam become disengaged”.
Claims 16-17 rejected because they are depended on claim 1.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the dog member” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The claim set forth “the dog member”, what is meant by “the dog member”.
As best understood and for the purpose of the examination, the examiner interpreted “the dog member” as a “raiser”.
	Claims 1-17 rejected because they are depended on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-120 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Gerritsen (EP2674231B1) .

Regarding claim 1, Gerritsen disclose:
a movable ram  (paragraph 0019; see fig.3: the punch (8) is of the ram is movable up and down ) and a support beam (see fig.3 below) , 
wherein the ram and the support beam are connected to a supporting frame (obviously the ram and support beam have to have frame for supporting);
a punch (fig.3: (8)) connected to the ram (paragraph 0032; see fig.3 below), 
and a die (fig.3: (6) and (7)) connected to the support beam (see fig.3 below);
wherein the punch and the die are separated by a gap (paragraph 0019; figs.3 below: the punch is moving up and down) and wherein the press brake is configured to receive the workpiece in the gap (fig.3: (9);
wherein the ram is configured to be driven towards the support beam to thereby close the gap between the punch and the die (paragraph 0019; figs.3 below: the punch is moving up and down);
wherein the die includes a pair of die members (fig.3: ((6) and (7)) extending in a longitudinal direction separated by a recess (see fig.3 below) having a width (see fig.3 below: the width of the recess) in a lateral direction perpendicular to the longitudinal direction, 

wherein the die members are releasably engaged with the support beam, and wherein the die members move longitudinally to disengage from the support beam to thereby allow for lateral movement of the die members to adjust the width of the recess (fig.1: the die members (6) and (7) must be release in order to laterally move from the configuration of fig.1 to the configuration of fig.2) (paragraphs 0034-0037).

Regarding claim 2, Gerritsen disclose each die members includes one of a protrusion and depression that engages with the other one of a protrusion and depression located on the support beam (fig.1: (4, 5, 6a, and 7a) (paragraphs 0028-0030).

Regarding claim 3, Gerritsen disclose the press brake is configured so that mill scale resulting from the bending of the work piece falls directly onto the support beam (figs.1-3: the table (1) does not have a cover).

    PNG
    media_image1.png
    808
    814
    media_image1.png
    Greyscale








Regarding claim 4, Gerritsen disclose each of the die members includes a locking member (figs.1 and 2: (6a) and (7a)) that moves between a locked position and an unlocked position (paragraph 0031);
and wherein in the locked position the locking members are engaged with the support beam and wherein in the unlocked position the locking members are disengaged with the support beam and free to move laterally (figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with members (5) of the table (1) in order to move laterally from the configuration of fig.1 to the configuration of fig.2)) (paragraphs 0034-0037).

Regarding claim 5, Gerritsen disclose in the locked position the locking member (figs.1 and 2: (6a) and (7a)) interlocks with a corresponding locking rack (fig.1: the supporting surface (2) with members (3), (4) and (5)) located on the support beam (fig.1: element (1) is the support beam) (paragraph 0028).

Regarding claim 6, Gerritsen disclose the support beam includes a base plate (fig.1: (1)) and wherein each of the die members include a riser (see fig.3 above: the top part (raiser) of each die members (6) and (7) has to be raised up in order to move from the configuration of fig.1 to the configuration of fig.2)
and wherein a locking member (figs.1 and 2: (6a) and (7a)) is connected to the bottom of the riser (see fig.3 above) and wherein the press brake is configured so that 

Regarding claim 7, Gerritsen disclose the support beam includes a locking rack (fig.1: the supporting surface (2) with members (3), (4) and (5)) having a vertically extending groove that forms the depression (figs.1 and 2: the grooves between the elements (3-5)).

Regarding claim 8, Gerritsen disclose the locked position the locking member (figs.1 and 2: (6a) and (7a)) fits into the vertically extending groove in the locking rack depression (figs.1 and 2: the grooves between the elements (3-5)) (paragraphs 0035-0037).

Regarding claims 9 and 10, Gerritsen disclose the locking member includes a vertically extending protrusion (figs.1 and 2: the lower part of each of members (6a) and (7a) is a protrusion that extended vertically down) fits into the vertically extending groove (figs.1 and 2: the grooves between the elements (3-5)) in the locking rack (fig.1: the supporting surface (2) with members (3), (4) and (5)) (paragraphs 0034-0037).

Regarding claim 11, Gerritsen disclose the support beam includes a base plate (fig.1: (1)) and wherein each of the die members include a riser (see fig.3 above: 
and the locking member (figs.1 and 2: (6a) and (7a)) is connected to the bottom of the riser (see fig.3 above) so that the locking member is located beneath the top of the base plate (figs.1 and 2: (6a) and (7a) are located beneath the top of the surface of the member (3) of the base plate (1),figs.1 and 5: the member (3) and the base plate (1) having the same hatch lines)

Regarding claim 11, Gerritsen disclose the locking member (figs.1 and 2: (6a) and (7a)) is located in a groove (figs.1 and 2: the grooves between the elements (3-5)) in the support plate (fig.1: (1)) that is configured to allow for horizontal movement of the locking member (figs.1 and 2).

Regarding claim 13, Gerritsen disclose
a pair of movable die members (fig.3: ((6) and (7)) extending in a longitudinal direction separated by a recess (see fig.3 above) having a width width (see fig.3 above: the width of the recess) in a lateral direction perpendicular to the longitudinal direction, 
wherein the width of the recess is adjustable by moving the die members (figs.1 and 2) (paragraph 0034); and
 	wherein the die members are releasably engaged with the support beam, and 
wherein the die members move horizontally to disengage from the support beam to thereby allow for lateral movement of the die members to adjust the width of the recess (fig.1: the die members (6) and (7) must be release in order to laterally 
a movable locking member (figs.1 and 2: (6a) and (7a)) connected to the die members (figs.1 and 2: (6) and (7)) that moves to lock and unlock the die members from the support beam.
(the locking members (6a) and (7a) are attached to die members  (figs.1 and 2: (6) and (7)) thereby the locking members will move with die members  (when translate from the configuration of fig.1 to the configuration of fig.2)
(figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with members (5) of the table (1) of the support beam in order to move laterally from the configuration of fig.1 to the configuration of fig.2)) (Paragraphs 0034-0037).

Regarding claim 14, Gerritsen disclose wherein locking member moves between a locked position and an unlocked position, and wherein in the locked position the die members are engaged with the support beam and wherein in the unlocked position the die members are disengaged with the support beam and free to move laterally.
(the locking members (6a) and (7a) are attached to die members  (figs.1 and 2: (6) and (7)) thereby the locking members will move with die members  (when translate from the configuration of fig.1 to the configuration of fig.2)
(figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with 

Regarding claim 15, Gerritsen disclose
wherein the die member include a notched surface that engages a corresponding notched surface in the support beam (figs.1 and 2: the members (6a) and (7a) of the die members  (6) and (7) are forming a top notched surface, the members (3-5) of the plate (1) of the supporting beam (2) are forming a lower notched surface)
and wherein when the dog member moves from a locked position to an unlocked position the notched surface of the die member and the notched surface of the support beam become disengaged (see fig.3 above: the top part (raiser, corresponding to the dog member ) of each die members (6) and (7) has to be raised up in order to move from the configuration of fig.1 to the configuration of fig.2).
(figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with members (5) of the table (1) of the support beam in order to move laterally from the configuration of fig.1 to the configuration of fig.2)) (Paragraphs 0034-0037).

Regarding claim 16, Gerritsen disclose wherein in the locked position the locking member (figs.1 and 2: (6a) and (7a)) fits into a vertically extending groove in the support beam (figs.1 and 2: the grooves between the elements (3-5)).

Regarding claim 17, Gerritsen disclose wherein the locking member receives includes a vertically extending groove for receiving a vertically extending protrusion located on the support beam (figs.1 and 2: the members (6) and (7) having groves that receiving the members (3-5) of the support beam) (Paragraphs 0034-0037).

Regarding claim 18, Gerritsen disclose:
a movable ram  (paragraph 0019; see fig.3: the punch (8) is of the ram is movable up and down ) and a support beam (see fig.3 above) , 
wherein the ram and the support beam are connected to a supporting frame (obviously the ram and support beam have to have frame for supporting);
a punch (fig.3: (8)) connected to the ram (paragraph 0032; see fig.3 above), 
and a die (fig.3: (6) and (7)) connected to the support beam (see fig.3 above);
wherein the punch and the die are separated by a gap (paragraph 0019; figs.3 below: the punch is moving up and down) and wherein the press brake is configured to receive the workpiece in the gap (fig.3: (9);
wherein the ram is configured to be driven towards the support beam to thereby close the gap between the punch and the die (paragraph 0019; figs.3 below: the punch is moving up and down);
wherein the die includes a pair of die members (fig.3: ((6) and (7)) extending in a longitudinal direction separated by a recess (see fig.3 above) having a width (see fig.3 above: the width of the recess) in a lateral direction perpendicular to the longitudinal direction, 

wherein the die members are releasably engaged with the support beam, and wherein the die members move longitudinally to disengage from the support beam to thereby allow for lateral movement of the die members to adjust the width of the recess (fig.1: the die members (6) and (7) must be release in order to laterally move from the configuration of fig.1 to the configuration of fig.2) (paragraphs 0034-0037).

a movable locking member (figs.1 and 2: (6a) and (7a)) connected to the die members (figs.1 and 2: (6) and (7)) and engaged with the support beam, wherein the locking member moves with the die members  in a longitudinal direction from a locked position to an unlocked position to allow the width of the recess to be adjusted.
(the locking members (6a) and (7a) are attached to die members  (figs.1 and 2: (6) and (7)) thereby the locking members will move with die members  (when translate from the configuration of fig.1 to the configuration of fig.2)
(figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with members (5) of the table (1) of the support beam in order to move laterally from the configuration of fig.1 to the configuration of fig.2)) (Paragraphs 0034-0037).

Regarding claim 19, Gerritsen disclose: wherein in the locked position the die members are engaged with the support beam and wherein in the unlocked position the die members are disengaged with the support beam and free to move laterally.

 (figs.1: locked position: the members (6a) and (7a) are engaged with members (3-5) of the table (1), unlocked position: the members (6a) and (7a) are disengaged with members (5) of the table (1) of the support beam in order to move laterally from the configuration of fig.1 to the configuration of fig.2)) (Paragraphs 0034-0037)

Regarding claim 20, Gerritsen disclose: wherein the locking member includes a vertically extending protrusion protrusion (figs.1 and 2: the lower part of each of members (6a) and (7a) is a protrusion that extended vertically down) for engaging a corresponding vertically extending groove (figs.1 and 2: the grooves between the elements (3-5)) located on the support beam (paragraphs 0034-0037).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725